Case 1:20-cv-09083-ER Document 6 Filed 12/29/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSUE ROMERO, on behalf of himself and all others
similarly situated,

Plaintiff,
v.
MICROSOFT CORPORATION,
Defendant.

 

 

1:20-CV- 09083-ER

STIPULATION OF VOLUNTARY
DISMISSAL WITH PREJUDICE

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Josue Romero
(“Plaintiff”) and Microsoft Corporation (“Defendant”), by and through their undersigned counsel,
pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, that this action be and
hereby is voluntarily and finally dismissed with prejudice, without costs or attorneys’ fees.

 

 

Dated: Decemper C1 , 2020
COHEN & MIZRAHI LLP MORGAN, LEWIS & BOCKIUS LLP
LLY a pr
By: By: MY fuck —
Joseph H Mizrahi Michael F. Fleming
300 Cadman Plaza West, 12th Floor 101 Park Avenue
Brooklyn, New York 11201 New York, New York 10178
Tel: 929-575-4175 Tel: (212) 309-6207
joseph@cml. legal michael. fleming@morganlewis.com
Attorneys for Plaintiff Attorneys for Defendant
SO ORDERED:

Dated: , 2020

 

United States District Judge

 
